UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1345


RICHELLE D. WALLACE,

                   Plaintiff - Appellant,

             v.

WAYNE MARCUS SCRIVEN,

                   Movant - Appellee,

             and

CITY OF HAMPTON, a municipality and political subdivision of the
Commonwealth of Virginia,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:15-cv-00126-AWA-LRL)


Submitted: September 27, 2018                            Decided: November 6, 2018


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed in part, vacated in part, and remanded with instructions by unpublished per
curiam opinion.
Richelle D. Wallace, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Richelle D. Wallace appeals the district court’s order awarding her former

counsel, Wayne Scriven, $35,797.50, in attorney’s fees for legal services Scriven

performed while representing Wallace in her federal employment discrimination suit

against the City of Hampton, Virginia (“City”). Scriven withdrew as Wallace’s counsel

after they fundamentally disagreed about the terms of the settlement agreement between

Wallace and the City. Scriven contended that Wallace owed him one-third of the City’s

$100,000 settlement payment as an agreed-upon contingency fee. Wallace countered that

Scriven had agreed to represent her in federal court for an up-front fee of $10,000 and

that she owed him nothing more. The district court found that Wallace and Scriven did

not enter a valid contract governing the payment of attorney’s fees for representation in

federal court but that Wallace owed Scriven attorney’s fees based on quantum meruit.

We grant Wallace’s motion for leave to proceed in forma pauperis and affirm the district

court’s determination that Wallace owed Scriven $35,797.50 in attorney’s fees on the

basis of quantum meruit. We vacate the district court’s determination that the $10,000

payment Wallace made to Scriven at the outset of the district court representation

constituted a retainer fee rather than attorney’s fees.

       Under Virginia law, when there is no definite agreement between a lawyer and

client fixing the terms of compensation for legal services, an attorney is entitled to

recover the reasonable value of the legal services performed valued on quantum meruit. ∗


       ∗
           Neither party contests that Virginia law governs the fee dispute.

                                               3
Campbell Cty. v. Howard, 112 S.E. 876, 885 (Va. 1922); see Raymond, Colesar, Glaspy

& Huss, P.C. v. Allied Capital Corp., 961 F.2d 489, 490-91 (4th Cir. 1992) (“Quantum

meruit . . . is an equitable doctrine premised on the notion that one who benefits from the

labor of another should not be unjustly enriched.”). However, “[o]ne cannot obtain

quantum meruit relief from another if he has expressly delineated the contractual

obligations the two will have on the subject in question.” Raymond, 961 F.2d at 491.

       The district court did not err in determining that the parties did not contract for the

payment of attorney’s fees for representation in federal court.         When Wallace first

retained Scriven to represent her before the Equal Employment Opportunity Commission,

she agreed in writing to pay Scriven a $5000 retainer fee plus one-third of any recovery.

However, that agreement unambiguously stated that it only applied to representation

before an administrative agency. See Va. Elec. & Power Co. v. N. Va. Reg’l Park Auth.,

618 S.E.2d 323, 326 (Va. 2005) (“Where an agreement is complete on its face, is plain

and unambiguous in its terms, the court is not at liberty to search for its meaning beyond

the instrument itself.” (brackets and internal quotation marks omitted)). As to Wallace’s

contention that Scriven agreed to represent her in federal court for a flat fee of $10,000,

she points to no written agreement so providing. Moreover, in light of the previous fee

agreement between Wallace and Scriven, the district court found it facially implausible

that Scriven agreed that Wallace’s $10,000 payment was a flat fee for the entire federal

court representation. Because no valid agreement governed the payment of attorney’s

fees for representation in federal court, the district court properly looked to quantum

meruit to determine the amount of Scriven’s attorney’s fees.

                                              4
       Applying the factors in Howard, 112 S.E. at 885, the district court found that, in

the course of representing Wallace in federal court, Scriven performed legal services

reasonably valued at $35,797.50. We review a district court’s award of attorney’s fees

for abuse of discretion, Legacy Data Access, Inc. v. Cadrillion, Inc., 889 F.3d 158, 168

(4th Cir. 2018), and we discern no such abuse of discretion here.

       The district court also concluded, however, that Wallace’s $10,000 payment to

Scriven at the outset of the federal court representation was a retainer fee rather than

attorney’s fees; therefore, the district court did not credit that payment against Scriven’s

attorney’s fees award.    This conclusion appears to conflict with the district court’s

specific finding that Wallace and Scriven did not enter into a binding contract governing

the terms of Scriven’s compensation for representation in federal court. We therefore

vacate this portion of the district court’s order and remand with instructions for the

district court to make specific factual findings regarding the nature of the $10,000

payment and whether it should be credited against Scriven’s $35,797.50 attorney’s fees

award. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                               AFFIRMED IN PART,
                                                                VACATED IN PART,
                                                 AND REMANDED WITH INSTRUCTIONS




                                             5